DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2019 is acknowledged by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
      Claim 1 recites, “the charging current is attenuated and/or increased in a constant voltage” in line 5.  The word “and” render the claim unclear. It is not possible the charging current 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (US 2009/0220825), hereinafter Nakashima, in view of  Machine translation of  JP 11-273749, hereinafter 749’.
As to claim 1, Nakashima discloses in figure 2 (see below):-
, 

    PNG
    media_image1.png
    375
    749
    media_image1.png
    Greyscale

           a charging control device [see figure 2, element 3]  comprising a current detector [AD 114 detects current], an abnormal current determination circuit [the CPU determines abnormal current based on the current detection across the resistance], and a charging stop circuit [the switching circuit 122] , wherein the current detector is configured to detect a charging current, wherein the abnormal current determination circuit is configured to determine whether the charging current is attenuated and/or increased  [see ¶0054].
              Nakashima does not disclose explicitly, whether the charging current is attenuated and/or increased in a constant voltage charging region, and to determine whether a value of the charging current per unit time is increased, and wherein the charging stop circuit is configured to stop a constant voltage charging when the value of the charging current per unit time is increased.
        749’ discloses in figure 1, whether the charging current is attenuated and/or increased in a constant voltage charging region, and to determine whether a value of the charging current per 
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to determine increasing and decreasing charging current in Nakashima’s apparatus as taught by 479’ in order to effectively determine battery abnormality.  
As to claim 2, Nakashima discloses in figure 1, further comprising a battery temperature detector [temperature detection circuit 115; see ¶0044] and an abnormal temperature determination circuit, wherein the battery temperature detector is configured to detect a battery temperature, wherein the abnormal temperature determination circuit is configured to determine whether the battery temperature in a constant voltage region is 450C or higher, and wherein the charging stop circuit is configured to stop the constant voltage charging when the battery temperature is 450C or higher [see ¶0053].
As to claim 17, Nakashima discloses in figure 1,a charging unit comprising the charging control device [element 3]  according to claim 1 and a battery [battery (2)].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakashima in view of 479’, and further in view of Nishikawa et al. (US 5,869,949).
              As to claim 5, neither Nakashima nor 479’ discloses, wherein the current detector is configured to detect a difference (In - I(n_1)) between In and I(n-1), which are at least two consecutive charging current values at a specified time interval, and wherein the abnormal current determination circuit is configured to determine that the difference (In - I(n1)) changes from a negative value to a positive value.
            Nishikawa discloses in figure 4,  wherein the current detector is configured to detect a difference (In - I(n_1)) between In and I(n-1), which are at least two consecutive charging 
           It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use charging current different values in Nakahima’s device as taught by Nishikawa in order to properly detecting the battery state of charge so that to avoid battery damage due to overcharge or undercharge. 

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima in view of 479’, and further in view of Ono (US 2015/0375621).
               As to claim 18, neither Nakashima nor 479’ discloses, the charging unit according to claim 17; a driving force converter configured to receive supply of electric power from the charging unit and convert the received electric power into a driving force of the vehicle; a driver configured to be driven according to the drive force; and a vehicle control device.
                     Ono discloses in figure 1, a vehicle comprising: the charging unit  [Charger; 200]         ; a driving force converter [converter 121]  configured to receive supply of electric power from the charging unit and convert the received electric power into a driving force of the vehicle [see figure 1]; a driver configured to be driven according to the drive force; and a vehicle control device [controller ECU; see ¶0037].
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the charging controller circuit of Nakashima along with the vehicle of  Ono in order to extend the vehicle  battery life.
As to claim 19, Ono discloses in figure 1, a power consuming device [power storage device (110)] to which electric power is configured to be supplied from the charging unit [charging unit 200] ; a controller [controller (ECU)] configured to control supply of electric power from the charging unit to the power consuming device; and a power generation device [550]  configured to charge the charging unit [see ¶0055-0059].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nakashima in view of 479’, and further in view of Osswald et al. (US 2009/0027005).
As to claim 20,  neither Nakashima nor 479’ discloses, a movable unit to which electric power is configured to be supplied from the charging unit.
Osswald discloses in figures 1-3, a movable unit [drill; see figure 2 and ¶0018] to which electric power is configured to be supplied from the charging unit.
  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the charging controller of Nakaashima with the power tool device of Osswald in order to control the charging of the power drill battery and extend its life. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL BERHANU/Primary Examiner, Art Unit 2859